EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Mitchell Jones on 5/19/2021.

The claims dated 4/6/2021 have been amended as follows: 
IN CLAIM 30:

	In line 13, replace the phrase “sequence of derivative” with the phrase “sequence or derivative”.

IN CLAIM 33:

	In line 2, add the word “sequence” after the word “daughter”.

IN CLAIM 41:

	In line 2, replace the phrase “said daughter strand” with the phrase “said daughter sequence”.

ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


a)	The rejections of claims 34, 47 and 51 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The rejections of claims 30, 33, 35-43, 45, 49-50 and 52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the amendments to the claims.

c)	The rejections of claims 30, 33, 35-43, 45, 49-50 and 52 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of the amendments to the claims.

d)	The rejections of: claim(s) 30, 33, 35-37, 39, 41-43, 45 and 48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berlin (US 20050153296 A1) in view of Huang (PLoS ONE. 2010. 5(1):e8888, 9 pages); claim 38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berlin (US 20050153296 A1) in view of Huang (PLoS ONE. 2010. 5(1):e8888, 9 pages) as applied to claims 30, 36-37 and 48 and in further view of AAI44094.1 (Published 1/8/2009); and claim 40 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berlin (US 20050153296 A1) in view of Huang (PLoS ONE. 2010. 5(1):e8888, 9 pages) as applied to claims 30, 36, 39 and 48 and in further view of P15840.3 (Published 10/5/2010) are withdrawn in view of the amendments to the claims.

e)	The rejections of claims 30, 33-43, 45 and 47-50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,023,909 B2 are withdrawn in view of the amendments to the claims.

Claim Interpretation
The following claim interpretations have been modified in view of the amendments to the claims.


The first step requires contacting a nucleic acid methyltransferase with a nucleic acid sequence and a daughter sequence that is at least partially complementary to the nucleic acid sequence. The step results in a pattern of 5-methylated cytosine residues of the nucleic acid sequence being maintained. One of ordinary skill in the art would recognize that maintaining a methylation pattern involves methylating a nucleic acid using the methylation pattern of a complementary nucleic acid as a template such that the methylation pattern of one nucleic acid is imprinted on a complementary nucleic acid.
 The term “daughter sequence” is interpreted as the product of synthesizing a complementary strand using a parent strand as a template. The daughter sequence may either be derived from the original nucleic acid or may be derived from a copy of the original nucleic acid, such as occurs during PCR amplification. A daughter sequence does not inherently have methylated cytosine as the methylation profile of the parent strand is not imprinted on the daughter sequence as it is synthesized.
The second step of oxidizing unmodified cytosine of the nucleic acid sequence and the daughter sequence is interpreted as requiring the use of reagents or techniques that oxidize an unmodified cytosine to any other molecule. A well-known reagent that accomplishes such oxidization is bisulfite and the claim is interpreted broadly to encompass at least bisulfite treatment of nucleic acids. It is noted the claim 
The third step of sequencing requires sequencing both the nucleic acid sequence and the daughter sequence having the oxidized cytosine.
The fourth step is comparing the first and sequence sequences, which are derived from the modified nucleic acid sequence and modified daughter sequence, respectively. Based on the sequence differences between the two sequences one is able to identify and distinguish 5-methylated cytosine from 5-hydroxymethylated cytosine that were present in the original nucleic acid sequence.

Claim 33 depends from claim 30 and specifies the daughter sequence and the nucleic acid sequence are part of a hemimethylated double stranded nucleic acid sequence.

Claim 35 depends from claim 30 and specifies the nucleic acid sequence is of genomic DNA.

Claims 36-40 depend directly or indirectly from claim 30 and specify the type of methyltransferase that is required.

Claim 41 depends from claim 30 and specifies the oxidizing is done with bisulfite to treat unmodified cytosine within the nucleic acid sequence and the daughter sequence.

Claim 42 depends from claim 30 and limits the 5-hydroxymethylated cytosine residue to comprising 5-hydroxylmethyl cytosine or beta-glu-5-hydroxymethyl cytosine. 

Claim 43 depends from claim 42 and limits the 5-hydroxymethylated cytosine residue to comprising the 5-hydroxylmethyl cytosine of claim 42.

Claim 45 depends from claim 30 and limits the sequencing to comprising a next generation sequencing method.

Claim 49 depends from claim 30 and limits the nucleic acid sequence to one obtained from a subject having or suspected of having a disease or condition. The claim is interpreted as not requiring a step of “obtaining the nucleic acid sequence” but rather is specifying the source of the “nucleic acid sequence” and therefore, limits the structure of the nucleic acid sequence. A “nucleic acid sequence” from a subject having a disease or condition would have structural features (e.g. disease associated alleles, mutations, deletions, etc.) or modifications (e.g. epigenetic profiles associated with a disease) characteristic of the disease or condition.  A “nucleic acid sequence” from a subject suspected of having a disease or condition broadly encompasses any nucleic acid sequence from any individual as any individual is suspected of having some type of disease or condition (e.g. cardiovascular disease, high blood pressure, hyperlipidemia, etc.).



Claim 52 depends from claim 30 and specifies the 5-methylated cytosine and 5-hydroxymethylated cytosine are identified at base specific resolution. It is noted steps encompassed by the full scope of the four recited steps are deemed sufficient in and of themselves to identify the 5-methylated cytosine and 5-hydroxymethylated cytosine at base specific resolution.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed combination of steps is not taught or suggested in the prior art. While detecting 5-hydroxymethylated cytosine and 5-methylated cytosine and oxidizing unmodified cytosines prior to sequence were known, the combination of contacting a nucleic acid and a complementary daughter sequence with a methyltransferase, oxidizing unmodified cytosines in the resulting nucleic acids and sequencing the oxidized nucleic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634